DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 20 is rejected under 35 U.S.C. 103 as unpatentable over Lacroix et al. (herein “Lacroix”; US Pat. No. 6,846,249 B2).
Regarding claim 20, Lacroix discloses a golf ball comprising a core and a cover (Fig. 5 above), wherein the core comprises an assembly of dual core components comprising a solid spherical inner core component and outer core components (Fig. 5 above, items 302, and 312; and col. 15, lines 58-65 for “compression molding”); wherein the cover or an optional intermediate layer surrounding and adjacent to the outer core layer consists of a material that is different than a material of the ring-shaped securing plate (col. 12, lines 9-12 and col. 18, lines 24 to col 19, line 17; noting the ring/outer core may be rubber, the inner or outer cover being an ionomer).  Furthermore, regarding the claim language wherein the three outer core components include a first half-shell, a second half-shell, and a ring-shaped securing plate; and wherein: an inner ring surface of the ring-shaped securing plate is disposed circumferentially about an outer surface of the solid spherical inner core component and a bottom side of the ring-shaped securing plate is adjacent a mating surface of the first half-shell, and a top side of the ring-shaped securing plate is adjacent a mating surface of the second half-shell, the language entails a process used to create an end dual core structure (i.e. noting the claims are directed to a “product” claim of a finished golf ball).  As such, in accordance with MPEP 2113, once a product appearing to be substantially identical is found using a different process, the burden shifts to applicant to show a nonobvious difference between the claimed product and the prior art product (see also MPEP 2113(I); noting the claimed product-by-process does not actually “impart distinctive structural characteristics to the final product” above that of the prior art, and the use of the third ring does not “change the end product”; see also dependent claims 2 and 5).  Below shows the side-by-side comparison of the finished claimed dual core “product itself”, and the prior art dual core, the two end products being “substantially identical”; albeit by slightly different methods.  In the alternative, regarding making the ring integral with the top, bottom or both half shells, case law states that the use of one piece construction instead of the structure disclosed would be merely a matter of obvious engineering choice.  See In re Larson, 340 F.2d 965, 968 144 USPQ 347, 349 (CCPA 1965)(see Lacroix: col. 15, line 58 to col. 16, line 9).   The above rejection is given under a 103 as it would be obvious that the prior art dual core final structure as present in the final golf ball product comprising the core and the cover would be substantially identical to the claimed structure such that the only difference would be in the process used to create the end structures; or in the alternative, because the ring could be made integral with top, bottom or both half shells as merely a matter of obvious engineering. 

    PNG
    media_image1.png
    584
    1325
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 1-4, 7-10, 12, 15, and 16 are allowed.  The Examiner construes claim 1 to be directed toward the intermediate product of dual core components for use in a golf ball.  The three components used to create the outer core are given patentable weight in claim 1 because they are three distinct structures used in the intermediate product.  These three intermediate and distinct pieces used to create the outer core are not found in the prior art.
  

Response to Arguments
With regards to current claims 1-4, 7-10, 12, 15, and 16, the claims differ from claim 20 in the scope of their claims as based on the preamble.  That is, claim 1 now claims the intermediate product of “an assembly of dual core components”.  Per the MPEP (for example, MPEP 806.05(j)), there is nothing inherently wrong with claiming an intermediate product.  However, claim 20 clearly claims the finished product of “a golf ball comprising a core and a cover”.  How the dual core of claim 20 is arrived at to produce the finished product of a golf ball is in fact a product by process limitation.  Restated, the three components of the outer core at not given patentable weight for claim 20 where a finished “golf ball comprising a core and a cover” is claimed (i.e. they are simply part of the process used to create the dual core), but they are given patentable weight in claim 1 where an intermediate product of components for a dual core are claimed (see also MPEP 806.05(j) specifically stating “Typically, the intermediate loses its identity in the final product”; completely consistent with the Examiner’s position).  This small, but significant, distinction makes claims 1-4, 7-10, 12, 15, and 16 allowable, but claim 20 not allowable over the prior art or record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
4/29/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711